Citation Nr: 0420201	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-29 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  An April 2000 Board decision denied the appellant's claim 
of reopening his claim for entitlement to service connection 
for a back disorder.

2.  Evidence received since the April 2000 Board decision is 
so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for a back disorder.

3.  Residuals of a low back injury are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The Board's April 2000 decision, denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Certain items of evidence received since the April 2000 
Board decision are new and material, and the appellant's 
claim of entitlement to service connection for residuals of a 
low back injury has been reopened.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156 (2003).

3.  Residuals of a low back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant filed for service connection for a low back 
disability in September 1996 and was denied by a February 
1997 rating decision.  This denial was affirmed by a Board 
decision dated October 1998.  The appellant attempted to 
reopen his claim in March 1999.  By a Board decision dated 
April 2000 the appellant was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  By a rating decision 
dated January 2003, the RO found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a low back injury.

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 20, 2000 
Board decision consisted of the following:

Service medical records show that because of a variety of 
physical complaints attributed to psychoneurosis, the veteran 
was unfit for service and was discharged.  A February 1944 
clinical note indicated that the veteran appeared to be 
small, tired and undernourished.  A March 1944 Certificate of 
Disability for Discharge indicated that the veteran had pains 
in his chest and neck, severe itching, rash between his legs; 
cause undetermined, manifested by headache, itching of the 
skin, pain in chest, head, neck, and feet, underweight, and 
general physical debility.  The veteran indicated that he had 
had a severe itching rash since 1937 and also had weak feet 
since that time.  He noted that he had trouble with his nose 
since 1939 and had always had very little strength and 
endurance. 

At his April 1945 VA examination, the veteran reported 
pneumonia, a sinus operation, and general weakness.  The 
veteran complained of pain in the chest and arms, pain in the 
feet, and itching between the legs.  The examiner noted that 
all joints were normal in appearance, showing no deformity or 
atrophy, no limitation of motion, no pain or crepitus on 
motion.  His neuropsychiatric examination indicated that the 
veteran was an under-nourished, rather poorly developed, 
white male, who was a little careless of his appearance and 
dress.  He was rather dull, simple, inadequate appearing 
individual who was not very strong and vigorous.  During the 
examination he displayed no outward evidence of emotional 
instability; however, he was preoccupied with vague 
complaints including pains in his chest and left arm, sinus 
and foot trouble, as well as recurring itch.  He was perhaps 
mildly anxious, worried and apprehensive about his health.  
The examiner noted that in this way he was somewhat 
introspective, self-centered and self-sympathetic.  The 
veteran's diagnoses were psychoneurosis, neurasthenia; 
sinusitis, chronic, maxillary, right, mild; weak feet, 
bilateral, 1st degree; neurodermatitis, both thighs, mild.

At his April 1959 VA examination, the veteran complained of 
his feet giving out; a rash that broke out on his neck and 
between his legs; a sharp needle pain from his neck down to 
his fingers on the right side; watering eyes that he could 
hardly see close; bad teeth; and a pain in his chest.  The 
examiner indicated that the veteran's main complaint appeared 
to be recurring dermatitis, which was probably on a 
neurogenic basis.  The diagnosis was neurodermatitis.

At his June 1996 VA examination, the veteran complained of 
itching and redness of his rectum.  He reported that for the 
past seven or eight years he had had problems with rectal 
bleeding when wiping.  The examination showed erosive, red, 
weeping perianal skin, which appeared to be cellulites.  
Strep was commented as being the most common cause.

In a letter dated October 1996, K.L., M.D., informed the RO 
that the veteran had chronic low back pain and that an x-ray 
disclosed significant discovertebral disease.  The physician 
indicated that the veteran reported that his back pain began 
with an injury during his active service and asked the RO to 
consider the etiology of the back pain to be service 
connected.  

In a January 1997 letter to his U.S. Senator, the veteran 
indicated that he injured his back while working in a 
warehouse during his active service.  He indicated that he 
spent time in a medical hospital in Hot Springs, South Dakota 
prior to his discharge.

VA outpatient treatment records dated September 1996 which 
showed complaints of back and chest pain and informed the 
examiner that he developed back pain the previous Saturday.  
The veteran's back was mildly tender across the upper lumbar 
region, with no pain radiation.  Arthritis of the spine with 
back pain was diagnosed.  

At his January 1997 VA examination, the veteran reported that 
he injured his spine during service while performing heavy 
lifting, and currently had right mid-thoracic spine pain 
constantly.  The veteran indicated that he had frequent 
rectal irritation and that such existed ever since his 
military service.  

VA x-rays dated in 1995 of the veteran's lumbosacral spine 
noted that the veteran's thoracic and lumbar degenerative 
disease had progressed since 1991 most notably with the 
further collapse of the intervertebral disc space at L3-4.  
The disc space was almost completely obliterated on the left 
and the neurocanal at that level was significantly 
compromised, indicating lumbar myelography should be 
considered.

VA CT scans dated in December 1998 showed hypertrophic 
spondylosis of the lumbar spine; mild diffuse bulging of 
annulus fibrosus at L2-3 and L5-S1, with degenerative disc 
disease and moderate to marked diffuse bulging of annulus 
fibrosus at L3-4 and L4-5; although no definite focal disc 
herniation, the combination of diffuse disc bulging and 
prominent ligamenta flava accounts for moderate to marked 
central spinal stenosis at L3-4 and L4-5, with mild sagittal 
narrowing of thecal sac at L2-3.  Although the annular 
changes were circumferential, appeared to be slightly 
eccentric bulging on the right side, with involvement of high 
right lateral recess of L3-4, high lateral recesses at L4-5 
and right intervertebral neural foramen at L4-5; varying 
degrees of osteoarthritis of the lumbar facet joints; 
therapeutic embolization wire coil in a portion of left iliac 
artery; incidental aortoiliac atheromatous calcifications.  
It was noted that overall, the CT study was limited by ring 
artifact on all images.

Medical essay, supplement to Mayo Clinic Health Letter on 
back care submitted by the veteran and received by the RO in 
July 1999.

A letter from T.R., D.C., a chiropractor, received in October 
1999, indicated that he had been treating the veteran for low 
back and bilateral leg pain.  This chiropractor stated that 
the veteran told him that the pain resulted from an injury he 
sustained in service.  He further stated that x-rays 
confirmed that the veteran suffered from moderate to severe 
degenerative joint disease of the lumbar spine, and that, in 
his opinion, it was possible that this degeneration of his 
lumbar spine could be caused by prior trauma.  Although it 
was difficult to pin point an exact cause, the possibility 
did definitely exist.

Evidence received since the April 20, 2000 Board decision 
consists of the following:

A letter from K.L., M.D., dated April 27, 2000 which 
indicated that he saw the veteran and his main problem was 
his back and it was noted that the veteran did develop back 
problems following the service and stated this was his major 
problem.  This report is dated seven days after the Board's 
decision denying the veteran's request to reopen the claim.  

At his May 2000 VA examination, the veteran reported that he 
hurt his back while moving various crates around in 1943 
while he was in the military.

VA outpatient treatment records dated February 1999 to July 
2003 showed treatment for low back pain.  In one report it 
was noted that the veteran had a back condition following 
injury to the shoulders.  The back pain showed spinal 
stenosis of the lumbar spine causing pain.  It was noted that 
the veteran was totally disabled and was unable to have any 
gainful employment.  In July 2003, the veteran reported 
severe low back pain, which radiated into the right upper 
thigh.  He indicated that he did not really have any problems 
at rest unless he sat too long or stood too long.

At his August 2002 VA examination it was noted that the 
veteran was being followed for multiple medical problems to 
include low back pain with spinal stenosis.  The examiner 
noted that the veteran had guarding consistent with a lower 
back condition when he walked.

A lay statement from W.H.B., a Pastor, dated in December 2002 
indicated that he became acquainted with the veteran a number 
of years ago and the veteran often complained about not 
feeling well with headaches and serious back pain.  He also, 
complained of chest pains.  The veteran told the Pastor that 
he had these conditions ever since he came out of the Army 
with a Medical discharge.  He told the Pastor that he was in 
the Spokane, Washington Hospital for a number of days before 
his medical discharge from the Army.  The veteran told the 
Pastor that the hospital might have given him a wrong 
diagnosis when he went on sick leave, giving him aspirins, 
instead of other available medical treatment.

A letter from a VA physician from the Department of Primary 
Care dated March 2003 indicated that he reviewed the 
veteran's history and x-rays studies and found that the 
veteran had a condition called lumbar stenosis, meaning that 
the space through which the veteran's spinal cord traveled in 
the lower back was narrowed and was causing pain.  Treatment 
options included medications such as Tylenol; physical 
therapy; heat therapy such as a heating pad; and possibly 
massage therapy.

The evidence received since the April 20, 2000 Board decision 
may be considered merely cumulative; however, the letter from 
K.L., M.D., dated April 27, 2000 refers to a relationship 
between the veteran's back problems and military service.

As this record shows a possible nexus to service, it is 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record.  
Accordingly, the claim is re-opened.

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.

II.  Service Connection

The RO decided the veteran's case on the basis of whether 
there was new and material evidence to re-open the claim.  
However, the RO has also provided the veteran with 
information about the laws and regulations applicable to the 
question of whether the grant of service connection is 
warranted, and the veteran has presented arguments addressing 
the underlying issues of entitlement to service connection.  
In view of this development of the underlying claims, the 
veteran has had adequate notice of the underlying issue, and 
he has had an adequate opportunity to present his case with 
regard to the underlying issue.  For these reasons, 
addressing the question of whether the grant of service 
connection is warranted will not result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated May 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After the May 2002 letter was sent by the RO to the 
veteran, the veteran was afforded a VA examination in August 
2002 and the veteran submitted further documentation to the 
RO concerning his claim.  In addition, a letter dated March 
2003 from a VA physician from the Department of Primary Care 
was also submitted as evidence.  In the matter at hand, there 
is no reasonable possibility that a medical opinion or 
examination would substantiate the appellant's claims.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for residuals of a low back 
injury.  As indicated above, the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of a back disorder.  There is also no evidence of 
an injury to the veteran's back while in service.  Service 
medical records show a final diagnosis of psychoneurosis, 
severe, cause undetermined, manifested by headache, itching 
of the skin, pain in the chest, head, neck and feet, 
underweight and general physical debility, noting condition 
present during the past seven years.  The veteran was found 
unfit for service and was discharged.

There is no competent medical evidence establishing the 
clinical presence of a low back disability during the 
veteran's period of active service, or that the veteran 
sustained a back injury during service.  The medical evidence 
of record that supports the veteran's contention is the 
statement from K.L., M.D., dated April 27, 2000 indicating 
that he saw the veteran and his main problem was his back and 
it was noted that veteran did develop back problems following 
the service and stated this was his major problem.  However, 
K.L., M.D., did not state that the veteran sustained a back 
injury in service or that his current back disability was the 
result of a service connected disease or injury.  He merely 
indicated that the veteran developed back problems following 
the service.

In this case, the medical evidence establishes that the 
veteran developed a back disability after separation from 
military service.  The clear preponderance of the medical 
evidence supports a finding that the above claimed disability 
was not the result of a service-connected disease or injury.




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury.

Entitlement to service connection for residuals of a low back 
injury is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



